Citation Nr: 1453727	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-27 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to March 1973.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2012 administrative decision by the RO which denied entitlement to dependency and indemnity compensation (DIC), death pension and accrued benefits.  A hearing at the RO before the undersigned was held in October 2013.  


FINDINGS OF FACT

1.  The Veteran died in January 2008.  

2.  The Veteran and the appellant were married in November 1982, and divorced in 2004.  


CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's surviving spouse, for VA purposes.  38 U.S.C.A. §§ 101(3), 103, 5107, 5124 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.204, 3.205 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretations.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Consequently, the provisions of the VCAA, will not be addressed in this portion of the Board's decision.  Nevertheless, the Board notes that in the initial decision letter, dated in May 2012, and the statement of the case (SOC) promulgated in September 2012, the appellant was notified of the type of evidence needed to substantiate her claim.  

Dependency and indemnity compensation benefits may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran: before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or for 1 year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541; 38 C.F.R. § 3.54.  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

A surviving spouse is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

In this case, the evidence establishes that the appellant and the Veteran were married in November 1982.  They then divorced in 2004.  Although the divorce decree is not in the record before the Board, the appellant acknowledged in both her claim for VA benefits and at the hearing before the undersigned in October 2013, that she and the Veteran were divorced in 2004, and that neither party remarried.  The appellant argues, however, that they were married for over 20 years and raised two children together, but that she finally divorced the Veteran because he was verbally and physically abusive and that she feared for her safety and that of her children due to his psychiatric problems.  The appellant testified that they continued to maintain a cordial relationship after their divorce and attended family functions together, but that they did not hold themselves out as being husband and wife.  

Since a surviving spouse is defined by law as a person who was the spouse of a veteran at the time of the serviceman's death, the appellant's divorce from the Veteran bars her from eligibility status.  38 U.S.C.A. § 101(3); see also § 3.50(b)(2).  

Thus, under the general definition of a surviving spouse, once the appellant and the Veteran divorced in 2004, she no longer had the status of a "spouse" of the Veteran for purposes of VA benefits.  Despite the fact that the appellant did not cause the divorce and has not remarried, she is not considered the surviving spouse of the Veteran as the result of their divorce.  No legal exception is applicable that would allow the appellant to receive VA benefits.  

As the facts in this case are not in dispute, and as recognition of the appellant as the surviving spouse of the Veteran is legally precluded, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board is sympathetic to the appellant's claim and the circumstances of the events surrounding this appeal.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has  not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.  

Accordingly, the Board finds that the criteria to be recognized as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits have not been met.  Therefore, the claim must be denied.  


ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


